EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rex Huang on 10/4/2021.

The application has been amended as follows: 

9. (Currently Amended) The apparatus of claim 8, wherein the apparatus is further configured to vary a volume of [[a]] the second chamber that is coupled to the first chamber to cause the common air pressure in both the first and second chambers to vary over the period of time.

10. (Currently Amended) The apparatus of claim 9 wherein making  a plurality of measurements of the volume of the skin in the first chamber comprises making  a plurality of measurements of the common air pressure in the first and second chambers over the period of time as the air pressure changes in response to the variations in the volume of the second chamber, and determining  the volume of the skin in the first chamber based on the measurements of the common air pressure.

varying  the volume of the second chamber comprises driving  a piston or plunger in and out of the second chamber.

30. (Currently Amended) The apparatus of claim 29 wherein driving  the piston or plunger in and out of the second chamber comprises driving  the piston or plunger in and out of the second chamber in an oscillating fashion.

31. (Currently Amended) The apparatus of claim 8 wherein the apparatus is configured to: 
	reduce the air pressure in the first chamber to cause the skin to reach a stretched state and enter the first chamber, causing the volume in the first chamber to decrease;
 	vary a volume of the second chamber to cause the air pressure in both the first and second chambers to vary;
	wherein making  a measurement of the volume of the skin in the first chamber comprises:
	making  a first measurement of an air pressure common to the first and second chambers when the second chamber has a first volume;
	making  a second measurement of the air pressure in the first and second chambers when the second chamber has a second volume; and
	estimating  the volume of the skin in the stretched state in the first chamber based on the first and second measurements of the air pressure in the first and second chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.